 1

 2

 3

 4

 5

 6                                  UNITED STATES DISTRICT COURT
 7                                         DISTRICT OF NEVADA
 8                                                    ***
 9    JEANSONNE,                                                Case No. 2:18-cv-01060-RFB-CWH
10                                            Plaintiff,
                v.
11                                                                          ORDER

12    IDEA BUYER, LCC, et al.,
13                                         Defendants.
14

15

16             Counsel for plaintiff has failed to show good cause why this action should not be dismissed
17   without prejudice for failure to timely serve Defendant Colin Egbert, according to the requirements
18   of Rule 4(m) of the Federal Rules of Civil Procedure. Therefore,
19             IT IS ORDERED that this action is DISMISSED without prejudice as to Defendant Colin
20   Egbert.
21

22             DATED this 24th day of October, 2018.
                                                               ______________________________
23
                                                               RICHARD F. BOULWARE, II
24                                                             UNITED STATES DISTRCIT JUDGE

25

26

27

28
                                                           1
